ACCEPTED
                                                                                    12-15-00001-CR
                                                                       TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                               8/21/2015 3:50:21 PM
                                                                                      CATHY LUSK
                                                                                             CLERK

                           NUMBER 12-15-00001-CR

OSCAR PERKINS                           §     IN THE COURT OFFILED IN
                                                              APPEALS
                                                           12th COURT OF APPEALS
                                        §                       TYLER, TEXAS
v.                                      §     12TH   JUDICIAL  DISTRICT
                                                           8/21/2015 3:50:21 PM
                                        §                       CATHY S. LUSK
                                                                    Clerk
THE STATE OF TEXAS                      §     TYLER, TEXAS


                  STATE’S FIRST MOTION FOR EXTENSION
                     AND FOR LATE FILING OF BRIEF


TO THE HONORABLE COURT OF APPEALS:

     Comes now the State of Texas and presents its first motion for an extension

of time and for late filin of its rrief in the aroee-captioned cause, showin

the followin facts and circumstances in support:

   A. The case was ori inally disposed of ry a jury trial on the issue of
 uilt/innocence and a rench trial on punishment in the 114th District Court
of Smith County, Texas, the Honorarle Christi J. Kennedy presidin .

  B. The trial court cause numrer was 114-1209-14, and the case was styled
The State of Texas v. Oscar Perkins.

   C. The jury found appellant uilty of the offense of assault as char ed in
the indictment, and the trial court assessed his punishment at confinement
for life in the Texas Department of Criminal Justice—Institutional Dieision
without a fine.

    D. Appellant filed his rrief on 22 July 2015. The State’s Brief is due to re
filed in this Court on or refore 21 Au ust 2015.
   E. There haee reen two extensions of time ranted for the filin of
appellant’s rrief and no preeious extensions requested ry or ranted to the
State.

    F. Pursuant to Rules 2, 10.5(r), and 38.6(d) of the Texas Rules of Appellate
Procedure, the State is seekin the Court’s indul ence on an extension of
fourteen (14) days in order to allow the State an opportunity for timely filin
its rrief on or refore 4 Septemrer 2015.

   G. The facts relied on to support this request are as follows:

   I, Aaron Rediker, the undersi ned Assistant Criminal District Attorney, am
one of the two attorneys assi ned to the Appellate Dieision of the Smith
County District Attorney’s Office. After receiein appellant’s rrief, I haee had
to take my attention away from the case to work on the followin appellate
and hareas matters:

      1. Fountain v. State, No. 12-15-00073-CR, State’s Brief filed 19 Au ust
   2015.

     2. Ex parte Price, Cause Numrer 114-1289-13-A, State’s response filed 11
   Au ust 2015.

      3. Ex parte Runnels, Cause Numrer 241-1615-05-E, State’s response filed
   10 Au ust 2015.

      4. Davis v. State, No. 12-15-00077-CR, State’s Brief filed 5 Au ust 2015.

      5. Thurman v. State, No. 12-15-00007-CR, State’s Brief filed 3 Au ust
   2015.

      6. Ex parte Bowers, Cause Numrer 007-0909-14-A, State’s response and
   request for desi nation of issues filed 29 July 2015.

      7. Ex parte Morris, Cause Numrer 241-0904-07-C, State’s response filed
   29 July 2015.

                                         2
      8. Knod v. State, No. 12-15-00154-CR, State’s Brief due 10 Septemrer
   2015.

      9. Ex parte Hickman, Cause Numrer 241-1237-11-B, State’s response due
   27 Au ust 2015.

   H. In addition to the cases listed aroee, I am re ularly called upon to
research issues arisin at trial, answer questions from law enforcement, and to
represent the State in eeidentiary hearin s on applications for writs of hareas
corpus.

    I. Therefore, this motion is not rein filed for purposes of delay, rut to
allow the State to timely respond to the ar uments in appellant’s rrief. The
State has a reat interest in affirmin the jud ment of the 114th District Court
in this case.

   J. All facts recited in this motion not within the record or the Court’s
knowled e in its official capacity are within the personal knowled e of the
undersi ned attorney, and a eerification is therefore not required under Rule
10.2 of the Texas Rules of Appellate Procedure.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that

this Court rant the fore oin motion and extend the time for filin its rrief

to 4 Septemrer 2015.

                                            Respectfully surmitted,

                                            D. MATT BINGHAM
                                            Criminal District Attorney
                                            Smith County, Texas


                                            /s/ Aaron Rediker
                                            Aaron Rediker
                                            Assistant District Attorney
                                        3
                                            SBOT #: 24046692
                                            100 North Broadway, 4th Floor
                                            Tyler, Texas 75702
                                            Office: (903) 590-1720
                                            Fax: (903) 590-1719 (fax)
                                            arediker@smith-county.com


                          CERTIFICATE OF COMPLIANCE

   Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), the undersi ned
attorney certifies that the word count for this document is 574 words as
calculated ry Microsoft Word 2010.


                                            /s/ Aaron Rediker
                                            Aaron Rediker


                            CERTIFICATE OF SERVICE

   On 21 Au ust 2015, a le irle copy of the fore oin motion was sent ry
email to James W. Hu ler Jr., attorney for appellant, at
jhu lerlaw@src loral.net.


                                            /s/ Aaron Rediker
                                            Aaron Rediker




                                        4